Reasons for Allowance
1.	Claims 1-3 and 5-16 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a driving method of an OLED display. The closet prior arts, Jeon (US 20150364083 A1) and Yamashita (US 20180075808 A1), individually or in combination, discloses a method for driving an organic light emitting display device including a pixel which includes a first transistor coupled between an anode electrode of an organic light emitting diode and an initialization power source, wherein the first transistor is turned on when a scan signal is supplied thereto, the method comprising: supplying k scan signals to the pixel during each frame-period when the organic light emitting display device is driven in a first mode, wherein k is a natural number; and supplying j scan signals to the pixel during each frame period when the organic light emitting display device is driven in a second mode, wherein j is a natural number greater than k, wherein the organic light emitting display device is driven in the second mode when the organic light emitting display device is mounted in a wearable device, and is driven in the first mode otherwise, but fails to teach wherein at least one first scan signal to turn on the first transistor is supplied during a first non-emission period before the emission period in the one frame period, and at least one second scan signal to turn on the first transistor is supplied during a second non-emission period after the emission period in the one frame period.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691